91 S.E.2d 924 (1956)
243 N.C. 688
STATE
v.
Thomas Walter TAYLOR.
No. 219.
Supreme Court of North Carolina.
March 21, 1956.
*925 Marvin Lee Ritch, T. O. Stennett, Ray S. Farris and James B. Ledford, Charlotte, for defendant-appellant.
William B. Rodman, Jr., Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
PER CURIAM.
The questions and comment by the court tended to impeach or discredit the defendant. Counsel may cross-examine. The court cannot. Regardless of how unreasonable or improbable the defendant's story, the court must maintain the "cold neutrality of an impartial judge." Though not intended, the trial court's questions may well have influenced the jury against the defendant. The danger is too great to permit the verdict to stand. The record discloses other assignments of error not without merit.
On the authority of State v. Smith, 240 N.C. 99, 81 S.E.2d 263, and cases there cited, a new trial is ordered.
New trial.